On Application for Rehearing.
PER CURIAM.
In other cases we held that we would not direct the Court of Appeal to assume jurisdiction in a matter in which it has denied that it had jurisdiction. Muntz v. Jefferson, 114 La. 860, 38 South. 586.
The Court of Appeal dismissed the suit on the ground that this .court has jurisdiction.
Having found that this court is without jurisdiction, we thought it due to the Court of Appeal to consider and decide originally, as to its own jurisdiction in the case, and therefore it was remanded to that court.
Application refused.